Citation Nr: 0836874	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-13 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 15, 
2003 for the award  of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to July 
1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2006 rating decision in which the RO in St. 
Petersburg, Florida denied an effective date prior to January 
15, 2003, for the award of a TDIU.  The veteran filed a 
notice of disagreement (NOD) in November 2006; and the RO 
issued a statement of the case (SOC) in March 2007.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2007.  

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ), at the RO, A 
transcript of this hearing is of record.

In October 2008, the undersigned VLJ granted the veteran's 
motion to advance his case on the Board's docket, pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900 (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In a December 2003 rating decision, the RO granted a 
TDIU, effective January 15, 2003.  The veteran did not appeal 
this decision.

3.  In October 2005, the veteran's attorney filed a claim 
asserting the veteran's entitlement to an effective date 
earlier than January 15, 2003 for the award of a TDIU.  


CONCLUSION OF LAW

The claim for an effective date earlier than January 15, 2003 
for the award of a TDIU is without legal merit.  38 U.S.C.A. 
§§ 5110(a), 7105(c) (West 2002); 38 C.F.R. §§ 3.400, 20.302, 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Regarding the earlier effective date claim on appeal, the 
veteran and his attorney have been notified of the reasons 
for the denial of the claim, and have been afforded 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim lacks legal 
merit.  As the law, and not the facts, is dispositive of the 
claim, the duties to notify and assist imposed by the VCAA 
are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002).



II. Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The effective date rules for increased compensation 
claims apply to TDIU claims.  Hurd v. West, 13 Vet. App. 449, 
451 (2000).

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

The basic facts in this case are not in dispute.  The 
veteran's initial claim for a TDIU was denied by the RO in a 
July 1994 rating decision.  The veteran did not appeal  his 
decision.  
In September 2000, the veteran again sought entitlement to a 
TDIU.  See VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, received in 
September 2000.  [The Board acknowledges the attorney's 
contention that the veteran's claim for TDIU was filed in 
February 2000; however, the question of whether his claim was 
filed in February 2000 or September 2000 is irrelevant, 
since, as explained below, the present claim for earlier 
effective date is without legal merit.]  In an October 2000 
rating decision, the RO denied entitlement to a TDIU.  The 
veteran filed a NOD in November and a SOC was issued in March 
2001.  A substantive appeal was filed in March 2001.  

Thereafter, the record reflects some confusion as to whether 
the veteran withdrew from  appeal the claim for a TDIU.  In 
any event, in a December 2003 rating decision, The granted a 
TDIU, effective January 15, 2003 (the date of the claim for 
increase).  The veteran was provided notice of the rating 
decision by letter in December 2003; however, he did not 
initiate an appeal of the assigned effective date by filing a 
NOD within one year of the date of the December 2003 notice 
letter.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302(a).  Rather, the first communication in the record 
following the December 2003 rating decision is a VA Form 21-
0538 Status of Dependents Questionnaire, dated and received 
in February 2005.

As the veteran did not initiate an appeal within one year of 
the notification of the December 2003 rating decision, that 
rating decision, and the determinations therein-to include 
the assigned effective date for the award of a TDIU-- became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

In October 2005, the veteran's attorney filed a statement 
wherein he questioned the effective date of the grant of a 
TDIU.  The RO accepted this statement as a claim for an 
earlier effective date for the award of a TDIU.  

In a July 2006 rating decision, the RO denied an earlier 
effective date for the award of a TDIU.  The veteran filed a 
NOD in November 2006 and a SOC was issued in March 2007.  A 
substantive appeal was filed in May 2007.  The veteran 
testified during a Board hearing in September 2008.  

While the veteran now seeks to establish an earlier effective 
date for the award of a TDIU, the United States Court of 
Appeals for Veterans Claims (Court) has held that such a 
freestanding claim for an earlier effective date attempts to 
vitiate the rule of finality.  See Rudd v. Nicholson, 20 Vet. 
App. 296, 300 (2006).  If a claimant desires an effective 
date earlier than that assigned in a RO decision, the 
claimant must perfect a timely appeal as to that decision.  
Otherwise, the decision becomes final and the only basis for 
challenging the effective date is clear and unmistakable 
error (CUE).  Id.  Here, however, neither the veteran nor his 
attorney has alleged CUE in the December 2003 rating 
decision-a matter that must be raised with specificity.  See 
e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

The Board is sympathetic to the veteran's situation, and 
acknowledges his and his attorney's contentions that a TDIU 
claim has been pending since 2000.  However, as neither has 
alleged CUE in the December 2003 rating decision, their 
assertions are to no avail.  [A review of the July 2006 
rating decision and the March 2007 SOC shows that the RO also 
did not interpret the contentions of the veteran and his 
attorney as raising a claim of CUE in the December 2003 
rating decision.]  

In this case, there is no legal basis for granting the 
benefit sought because the finality of the prior December 
2003 rating decision assigning the January 15, 2003 effective 
date precludes VA from assigning any earlier effective date.  
To the extent that the veteran seeks to vitiate the finality 
of the December 2003 rating decision merely by filing an 
earlier effective date claim, the Board finds that the 
controlling precedent in Rudd requires disposing of the claim 
for an earlier effective date as a matter of law.  Id.  See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding 
that, where the law is dispositive of the claim, it should be 
denied because of lack of legal merit or entitlement under 
the law).


ORDER

An  effective date earlier than January 15, 2003 for the 
award of a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


